BOOCHEVER, Circuit Judge,
dissenting.
I respectfully dissent from the court’s conclusion that the Tucker Act, 28 U.S.C. § 1346, (1982) impliedly forbids the grant*1487ing of equitable relief and precludes the waiver of sovereign immunity for the claim that the Forest Service contracts were void under the doctrines of commercial impracticability, frustration of purpose and impossibility of performance.
The court’s opinion is inconsistent with prior decisions of this court. In Rowe v. United States, 633 F.2d 799 (9th Cir.1980), cert. denied, 451 U.S. 970, 101 S.Ct. 2047, 68 L.Ed.2d 349 (1981), this court held that the Tucker Act does not preclude review of agency action when such relief is sought in addition to money damages. 633 F.2d at 802. The court reaffirmed this holding in Laguna Hermosa Corp. v. Martin, 643 F.2d 1376 (9th Cir.1981), ruling that the Tucker Act does not impliedly forbid the issuance of a declaratory judgment. 643 F.2d at 1379.
The majority attempts to distinguish Rowe and Laguna Hermosa Corp. by construing them as cases not based on contract. The cases, however, contain nothing to justify such a narrow construction; in fact contractual rights were the fulcrum of both decisions. In Rowe, the plaintiffs claimed that the Secretary of the Interior was contractually bound to award leases to them. 633 F.2d at 800-01. It was essential, therefore, for the court to have jurisdiction over the contractual claims. See also 633 F.2d at 803. In Laguna Hermo-sa, the plaintiff sought a declaratory judgment that it possessed contractual rights against the government. Although statutory rights were involved, the essence of the claim was the existence of a contract. See 643 F.2d at 1379. There is no suggestion in either case that jurisdiction is limited to cases involving statutory claims. Moreover, the majority neglects to mention Lehner v. United States, 685 F.2d 1187 (9th Cir.1982), cert. denied, 460 U.S. 1039, 103 S.Ct. 1431, 75 L.Ed.2d 790 (1983). Leh-ner sought equitable relief, inter alia, because of the government’s alleged breach of contract. We relied on Rowe and found that the Administrative Procedure Act, 5 U.S.C. § 702 (1982) waived sovereign immunity for the equitable claim. 685 F.2d at 1190.
Rowe, Laguna Hermosa and Lehner were based on the Tucker Act before it was amended by the Contract Disputes Act of 1978, 41 U.S.C. §§ 601 et seq. This amendment eliminated the district courts’ concurrent jurisdiction previously granted by the Tucker Act over contract claims for less than $10,000.00. The Forest Service argues that the amendment eliminated the district court’s jurisdiction over all government contract claims regardless of the type of relief sought. I agree with the majority that the amendment only eliminated the district court’s Tucker Act jurisdiction over contractual claims for money damages. Equitable relief jurisdiction was not affected.
Because I believe that the Tucker Act does not impliedly forbid the granting of equitable relief or preclude the waiver of sovereign immunity for claims founded on government contracts, I would hold that the district court had jurisdiction and would reach the merits of the contract claims other than for damages.